NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                        October 22, 2015

      Louis A. Olivarez                          Hon. Todd A. Clark
      1098 S. Highway 2037                       Attorney at Law
      Fort Stockton, TX 79735                    P.O. Box 2156
                                                 Austin, TX 78768
                                                 * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00388-CV
      Tr.Ct.No. 2012-DCV-2138-G
      Style:    In Re: Louis Olivarez



             Relator’s motion for reconsideration in the above cause was this day DENIED by
      this Court.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch